.,   “.




          OFFICE    OF    THE ATTORNEY GENERAL           OF TEXAS
                                  AUSTlN




     Honormblo I..A. Woo&m
     Stat. Su~mrlntmn&.rnt
                         of Publlo Inmtruotioa
     Aumtio, Tmxmm




               wo   lra    in   rmomlpt    0
     1940, rmqommting thm opini
                                                        OH 80 Or the




                                                             r8880n      or

                                               th thim emotion ai
                                               ng thm prorimionm of
                                               at   a lomm   to   know
                                                odure for the dim-
                                                 6lmtrlotm having
                                          lrrrmity land.
                                plmamm a&rime III. when and how
                                 above mmntioned mohool dfmtriotm

                      undmrmtand your pummtion you rlmh to know
     whether gantm under Smotioa 80 of li.Be #or 939, Aotm 46th
     t@& , 1939, lhould bo prorated,and paid along with salary
     aid grant8 allooatmd on the bamim of budgmtmry nmmd or
     mhould br olammirie4 am an eroeption and paid am provided
     in sootion 88.
                                                               Y91


EWI. La A.WWdkS,pa&8Z


            SeatlO8i820 and 28 or H. a. wo. 933, 44th tag.,
reed aa   rollowat
           "SEC11010SO. ?BDBRAL 00Vi4lRLiWTLAND PU'RCE&3ES.
    The State Superintendent,mubjeot to the approval
    Of the Joint Le&lslatlv3 Adv~moryCommittee,shall
    take into    eonsl4eratlon, in ri*       mllowanomm to
    mohool 4lmtrlotm any 1088 mumtalne4by arah dlm-
    triotm    by reamon of the Federal oovmmment buylq
    lm!Ulm  iOr ItatiOml iOre@t@,   and by reason at the lo-
    oatlon ln lmld 4lmtriotmof Univtmity hn4m and
    the stata SuperlntwUlsnt,am sioreaaid,l        h&   be
    authorized to make allooations to ma14 dimtrimtm by
    virtue   of lommem mumtalned by maid dimtrlats by rea-
    eon 0r Fe&oral purmhase or land8 the amounts to be
    rlxed by the St&r Superlntendmn~         as aforemald
    bmsed upon exlmtlng    famtm and oir&mstanmes ap ii-
    oablm to all other mohool dirtriots, aa4 la a s ex-
    oeptlona prorlded herein the oonmentor the Jous
    tegimlative uviao        commuttee ahall me rirmt nab
    Rna obtal ea      Pz   adtht             ao1m8tit
    mustal&       i~mmmm    feamot o?tht’l$ation ~"ma.i4
    blstriot of university lands, mhall be held to be
    in aotual need. The State Superintendent,mm arore-
    add, 8#allmake alloaatlansto maid dlstrlotm by
    virtue or lommem so sustained by maid reasons,a&l
    the amount8to be fixed by the State Superintendent,
    as mforemmld,    ehmll be          on the amount or
    loemem mo sumtained, baa1          d hem    on the rate
    of tax and valuation umed n said oounty ior State
    and oounty purpomem. It Is expressly undermtood
    that any remme       received by meld mohool dietriots
    by virtue or this seotion rnumtbe inoluded as reve-
    nue in the budget before oaloulatinga budgetary
    nee4 ror mohoolm applying for malary aid.*
          “SBCTIOW 22. ALLOCATIOR3 Il?FATCR OF EXOEP-
    TIOWS TO TEE OY!Z?X?AL  FROVISIONS ALLOCATING AID.
    al applieatlonm for salary aid oomlllg tithln the
    general provimlonm0r thlm Act, ap lloatlonm.ror
    high mohool tuition aid coming witE in the general
    prorislonm0r seetlon 9 or this     Aot, and all appll-
    omtlonmror transportationaid ooming wtthln the
    general provisions 0r Seotlon 10 0r thin Aot ah6311
    rlrst  be oonsldered,an4 ii approved in the manner
    authorized and dlreoted    herein, mhalliirmt be pkid
    out or the appro rlatlon rrulde  ior each of the years
    of the current bPennlum in the mennor and method
    herein dlreoted, and maid aid, Ii mo granted, @hall
,   -
                                                                    792


    Bon. L. A. Too48, page 3



          be rlrmt pal4 out o? the appropriationsan&
         allooatlonsherein made to cm amount not a-
         oeeding one hundred per oant (lOO$) dr the
         approved grant themror     and all exceptions to
         the general law penit&       and granting ai4 to
         the several mohool 4lmtrlote of this State
         @hall be paid only if and when those approved
         applloationmooming wlthin the general prori-
         slonm or thim Act hate rirmt been paid, and
         muoh exeeptlonm @hall then be allowed sn4 ad-
         mitted am approved,and upon approval they @hall
         be paid out of muah alloeationm remaining   unex-
         pended and then upon a pro rata psi aa ita bamim
         out of the fundm'remalnlng   unexpended Pn eaoh or
         the allooationm herein made and not otheruime.
         And it shall be the duty of maid Joint Legfmla-
         tire .44rimory commsittmeto alasairy all appllaa-
         ttonm whioh are exoeptlonato the general pro-
         ~lslons allowlng aid In this Lot.*
              The Rural Aid l5qualimationLaw la designed to
    equalize e4UOatlO~l opportunitiesthroughout the state, by
    sup~lesaentingthe inoome or aohools coming within the pro-
    visions of the ,wt, baaed upon the need oi dimtriota as
    shown by budgeted reoel ta and expendlturam. This was
    pdinted out in our   don Wo. O-334 (Conterenoa Opinion
    x0. 3040). m audit Ofon to the general prorislons r0r grant-
    ing aid, the sot provides for rarioum exoeptlons not neoes-
    sary to be enumerated.
               titer proriding for grants baaed upon the budgeted
    needs of school 418trletm provision is made in Seotlon 20
    for granting aid based upon lommee sustained by reason of
    university lands or yederal tweet   lands being loaated in a
    distriot. Mot only la the provision ror allocations based       ;
    upon the location of suoh lands within a dlstrlot in the
    nature ot an exoeptlon rmm the general provisions based up-
    on budgeted need, but the Legislature axpremely recognized
    it e4 much by providing in seotion ZXJr"and in all uxaep-
    tlons provided herein the eonmeantof the Joint Legislatfre
    2idvisoryConauitteeshall be ffrst had and obtained.* Thfs
    provision olearly relates to allocations by virtue of losses
    sustained by reason of the Federal Government buying lands
    for National rorastm, and the looation of vnlteraity lands
    in such distrlots.
                                                                  793



Boo. L. A. Woods, page 4


          SectIon 22 provides that all allooationsror
aid under the general provisions or the Aot shall rirst
be paid “and all exoeptions to the generallaw permitting
and granting aid to the several mohool districts of this
State shall be paid only If and when those approved appli-
oationm ooming within the general prorimlonm of this Act
have first been paid, and such exceptions shall then be
allowed and admItted 58 approved, and upon approval they
shall be paid out of suoh allocations remaining unexpended
and then upon a pro rata per oapita basis out of the funds
rexalning unexpended In eaoh of the allocations herein mmide
and not otherwise.W
           Having determined that alloaatlom provided by
Seotion 20 are exceptionswithin the meaning or Seotion 22,
it Is our opinion that such allocations should not be ap-
proved and paid until approved applicationsooming within
the general provisions of the act based upon budgeted need
have first  been paid; money remaining unexpended may then
be used to pay approved exceptions.

                                        Yours very   truly
                                aTi’-        O-        CF TZXAS


                                By          A5lL-r#d-d-
                                             Cccl C. cammaok
                                                    Assistant

ccc:Jm



            APPROVEUMAY 2, 1940

            f6iLLum
            ATTORNEY GENERAL OF TEXAS